Citation Nr: 1709150	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  14-18 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than December 14, 2011, for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for a neurological disorder of the left lower extremity (claimed as radiculopathy).

4.  Entitlement to service connection for a neurological disorder of the right lower extremity (claimed as radiculopathy).

5.  Entitlement to service connection for a left knee disability.

6.   Entitlement to service connection for a right knee disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for lung cancer.

9.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

10.  Entitlement to service connection for heart disease, to include leaking heart valve.

11.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.

(The matter of whether the March 2008 Board of Veterans' Appeals (Board) decision, which service connection for PTSD, should be revised or reversed on the grounds of clear and unmistakable error (CUE) is addressed in a separate Board decision).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from September 1972 to November 1974.

These matters come before the Board on appeal from February 2013, June 2014 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In July 2016, the Veteran provided testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

It was agreed at the hearing to keep the record open for 60 days to allow the Veteran to submit additional medical evidence.  In September 2016, the Veteran's attorney submitted additional evidence.  Although the record does not contain a waiver of initial RO consideration of this additional evidence, the Board notes that the issues on appeal were certified after February 2, 2013.  Absent an express request from the appellant, the Board is able to proceed with consideration of this evidence in the first instance.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial Agency of Jurisdiction (AOJ) review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The reopened claim for service connection for hepatitis C, and the issues of entitlement to service connection for neurological disorders of the left and right lower extremities, left and right knee disabilities, hypertension, lung cancer, a sleep disorder, to include sleep apnea, heart disease to include leaking heart valve and entitlement to SMC based on the need for aid and attendance or housebound status, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A March 2008 Board decision denied entitlement to service connection for PTSD. 

2.  Following the March 2008 Board denial, the next communication from the Veteran expressing intent to file a claim for service connection for PTSD was received on December 14, 2011.

3. The Veteran's claim for entitlement to service connection for hepatitis C was denied in a March 2008 Board decision that was not appealed.

4.  Evidence received since the March 2008 Board decision is new and material, as it raises a reasonable possibility of substantiating the claim of service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 14, 2011, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  New and material evidence has been submitted since the March 2008 Board decision, and the Veteran's claim for service connection for hepatitis C is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for an earlier effective date arises from disagreement with the effective date following the grant of service connection for PTSD.  The Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The question of whether further notice for such 'downstream' issues as an effective date claim is required was also addressed by the VA Office of General Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003 ).  In this precedential opinion, the General Counsel held that, in such circumstances, a SOC was required in cases involving a 'downstream' issue, but 38 U.S.C.A. § 5103 (a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.; See also 38 C.F.R. 38 C.F.R. § 3.159(b)(3).  In this case, the required SOC was issued in May 2015 and no additional notice is required.

With regard to the petition to reopen the claim of service connection for hepatitis C, the duty to notify and assist applies to this issue on appeal.  However, as the benefit sought is being granted (the claim is being reopened), no discussion of VA's duty to notify or assist is necessary with respect to this claim.

Accordingly, the Board will address the merits of the Veteran's claims.


Earlier Effective Date Analysis

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).  Generally, the effective date of an award based on a claim reopened after final adjudication shall be the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q) (2016).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q). 

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Id.  

A Board's decision is final.  38 U.S.C.A. § 7104.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105.

The United States Court of Appeals for Veterans Claims held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995). 

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

The Veteran seeks an earlier effective date for the grant of service connection for PTSD which currently has an effective date of December 14, 2011.  

In this case, the Veteran's attorney argues that the proper effective date for service connection for PTSD should be July 12, 2010, which is the date the law changed governing issues of service connection for PTSD due to liberalizing law under 38 C.F.R. § 3.114.  Specifically, VA amended 38 C.F.R. § 3.304(f) on July 12, 2010, eliminating the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  However, the Board notes that the amended version of 38 C.F.R. § 3.304(f)(3) did not pertain to claims for service connection for PTSD due to in-service personal assault, as is the situation in the Veteran's case.  As 38 C.F.R. § 3.304(f)(3) does not pertain to the Veteran's case, an earlier effective date on this basis cannot be granted.  

The Board also finds that an earlier effective date on any other basis is not warranted.  

In a March 4, 2008 decision, the Board denied service connection for PTSD.  VA received a statement from the Veteran on December 14, 2011, specifically stating that he was seeking service connection for PTSD.  There is no communication from the Veteran which states he wanted to reopen his claim for service connection for PTSD during the time from March 4, 2008 to December 14, 2011.  Thus, an effective date, earlier than December 14, 2011, is not warranted.  

The Veteran also filed a motion for revision or reversal of the March 2008 Board decision on the grounds of CUE.  The Board denied the motion for revision or reversal of the March 2008 Board decision on the basis of CUE in a separate decision as noted on the Title Page of this decision.  Further, a Motion for Reconsideration of the March 4, 2008 Board decision was denied in an August 22, 2013 letter determination.  No further motion or pleading was filed by the Veteran with either the Board or the Court, and the March 2008 Board decision is final. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 20.1100(a) (2016).   

For these reasons, the Board finds that an effective date earlier than December 14, 2011, is not warranted for the grant of service connection for PTSD.

New and Material Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted or received.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F. R. § 3.156(a) (2016).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interpreted the language of 38 C.F. R. § 3.156 (a)(2016) as creating a "low threshold", and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F. R. § 3.159(c)(4) (2016), which does not require new and material evidence as to each previously unproven element of a claim.  In other words, the evidence proffered only needs to be new and material, not new, material, and raise a reasonable possibility of substantiating the claim. That is to say, there are just two, not three, requirements for successfully reopening a claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's initial claim seeking service connection for hepatitis C was denied by the Board in March 2008.  The basis for the Board's denial was that the medical evidence failed to reveal a current diagnosis of hepatitis C.  The Veteran did not appeal the Board's decision. Thus, the March 2008 Board decision is final.  38 U.S.C.A. § 7104 (b) (West 2014); 38 C.F.R. § 20.1100 (2016). 

Since that denial, an August 2016 report was received from a private physician who provided a diagnosis of hepatitis C and related the disability to the Veteran's duties as a medic during service.  This evidence is sufficient to constitute new and material evidence in accordance with 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, and the claim is reopened.  

As addressed in the Remand portion of this decision below, development sufficient for adjudication of the reopened claim on the merits de novo has not been completed.  Further development of the reopened claim is required, as discussed in the Remand, below.



ORDER

An effective date earlier than December 14, 2011, for the grant of service connection for PTSD is denied.

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for hepatitis C, is granted to this extent only.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  

Reopened Hepatitis C Claim

Service treatment records do not show any diagnosis of hepatitis C during the Veteran's active military service.  The Veteran reports in-service risk factors of air gun inoculations and/or his duties as a medic as a cause of hepatitis C.

VA examination reports in February 2005 and June 2007 showed no current diagnosis of hepatitis C.  However, as noted above, in an August 2016 report, a private examiner provided a current diagnosis of hepatitis C.  Moreover, the physician related the Veteran's hepatitis C to his in service duties as a medic giving shots, using sharps and suturing patients.  Specifically, the physician opined that it was more likely than not that the Veteran had needle sticks and sharps sticks while performing his role as a medic and developed hepatitis C in the service.  

In light of the above, the Board finds that further VA examination with opinion is warranted.


Neurological Disorder of the Left and Right Lower Extremities

The Veteran is seeking service connection for a neurological disorder of the left and right lower extremities.  His current active problem list at the VA includes a diagnosis of unspecified idiopathic peripheral neuropathy.

The Veteran testified at the July 2016 Board hearing that he has had ongoing pain in his legs that first began during active duty service.  He feels that the disorder in his legs is due to long marches during active service.

As the Veteran has testified of ongoing pain in the legs since active duty service and the evidence shows a current diagnosis of peripheral neuropathy, the Board finds that a VA examination with opinion is warranted.   

Remaining Service Connection Claims

The Veteran is seeking service connection for left and right knee disabilities, hypertension, lung cancer, a sleep disorder to include sleep apnea, and heart disease, to include leaking heart valve.  The Veteran has claimed that his service-connected PTSD has either caused or worsened each disorder.  However, these service connection claims were never developed on the basis secondary service connection, nor adjudicated in the first instance by the RO.  Accordingly, the issues are not ripe for appellate consideration. 

Moreover, in support of his claims, he has submitted an August 2016 report from a private physician who has related lung cancer, heart disease (heart valve disease), a sleep disorder, and traumatic arthritis of both knees to the Veteran's service-connected PTSD.

In order to remedy the due process inadequacies, the Board finds that it is necessary to remand the issues of service connection for left and right knee disabilities, hypertension, lung cancer, a sleep disorder, to include sleep apnea, and for heart disease, to include leaking heart valve, for a full and complete adjudication of the claims, on both a direct and secondary basis.    

SMC based on Aid and Attendance or Housebound Status

Regarding the Veteran's claim for SMC based on the need for aid and attendance or housebound status, the matter must be remanded as well as it is inextricably intertwined with the other remaining matters being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated VA treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of the currently diagnosed hepatitis C.  The examiner should review the claims folder and acknowledge such review in the examination report or in an addendum, and any indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that his hepatitis C is etiologically related to the Veteran's active service, including inservice air gun inoculations and/or his duties as a medic as a cause of hepatitis C. 

The examiner should provide a rationale for all opinions expressed. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided. 

3.  Schedule the Veteran for a VA examination by an examiner who can diagnose any current neurological disorder affecting the lower extremities and provide an opinion as to the etiology.  The claims folder must be reviewed in conjunction with the examination.
 
The examiner must, after conducting any required testing, identify all neurological conditions of the left and right lower extremities.  

The examiner must opine as to whether it is at least as likely as not (50 percent probability or more) that any neurological disorder affecting the right lower extremity and/or left lower extremity is related to military service, to include the Veteran's reports of pain in the legs since service arising from long marches.

The examiner should provide a rationale for all opinions expressed. 

4.  Schedule the Veteran for VA examinations, by appropriate VA examiners, to determine the etiology of all left and right knee disabilities, hypertension, lung cancer, a sleep disorder, to include sleep apnea, and heart disease, to include leaking heart valve, on both direct and secondary service connection bases.  The claims folder must be made available to each examiner.  Following review of the claims folder, and examination of the Veteran, each respective examiner is asked to opine as to:

* Whether it is at least as likely as not that a right knee and/or left knee disability that is etiologically related to active service, and if not, whether a right knee disability and/or left knee disability is proximately due to or chronically aggravated by service-connected PTSD.  Rationale must be provided for all opinions proffered.  In rendering the requested opinion(s), the examiner must consider and discuss an August 2016 report from a private physician who has related traumatic arthritis of both knees to the Veteran's service-connected PTSD. 

* Whether it is at least as likely as not that the Veteran has hypertension that is etiologically related to active service, and if not, whether he has hypertension which is proximately due to or chronically aggravated by service-connected PTSD.  Rationale must be provided for all opinions proffered.  

* Whether it is at least as likely as not that the Veteran has lung cancer that is etiologically related to active service, and if not, whether lung cancer is proximately due to or chronically aggravated by service-connected PTSD.  Rationale must be provided for all opinions proffered.  In rendering the requested opinion(s), the examiner must consider and discuss an August 2016 report from a private physician who has related lung cancer to the Veteran's service-connected PTSD. 

* Whether it is at least as likely as not that the Veteran has a heart disability, to include as manifested by a leaking valve, that is etiologically related to active service, and if not, whether heart disability, to include as manifested by a leaking valve, is proximately due to or chronically aggravated by service-connected PTSD.  Rationale must be provided for all opinions proffered.  In rendering the requested opinion(s), the examiner must consider and discuss an August 2016 report from a private physician who has related heart disease to the Veteran's service-connected PTSD. 

* Whether it is at least as likely as not that the Veteran has a sleep disorder, to include sleep apnea, that is etiologically related to active service, and if not, whether a sleep disorder, to include sleep apnea, is proximately due to or chronically aggravated by service-connected PTSD.  Rationale must be provided for all opinions proffered.  In rendering the requested opinion(s), the examiner must consider and discuss an August 2016 report from a private physician who has related a sleep disorder to the Veteran's service-connected PTSD. 

5. Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


